UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2418


NAGENDRA PAUDEL CHHETRI,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 17, 2017                                        Decided: August 31, 2017


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax, Virginia,
for Petitioner. Chad A. Readler, Acting Assistant Attorney General, Jessica E. Burns,
Senior Litigation Counsel, Edward C. Durant, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Nagendra Paudel Chhetri, a native and citizen of Nepal, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s decision denying his requests for asylum, withholding of removal,

and protection under the Convention Against Torture. After thoroughly reviewing the

record, we deny the petition for review.

         We conclude that substantial evidence supports the finding below that Nepal’s

2013 elections brought a fundamental change in circumstances rebutting the presumption

of   a      well-founded     fear   of     persecution,   and   that,    in   any    event,

Chhetri can safely relocate in Nepal. See 8 C.F.R. § 1208.13(b)(1)(i)(A), (B) (2017);

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (stating that we review the Board’s

decision for substantial evidence). We also conclude that substantial evidence supports

the finding that it is not more likely than not that Chhetri will be tortured “by or at the

instigation of or with the consent or acquiescence of a public official or other person

acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1) (2017).

         Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Chhetri (B.I.A. Nov. 17, 2016). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2